Citation Nr: 0830628	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected multiple sclerosis with left 
upper extremity impairment.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected multiple sclerosis with 
right upper extremity impairment.

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected multiple sclerosis with 
urinary incontinence.  

4.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected multiple sclerosis with left 
lower extremity impairment.

5.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected multiple sclerosis with 
right lower extremity impairment




REPRESENTATION

Appellant represented by:	Sean Ravin, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active duty from November 1969 to November 
1972 with service in Vietnam from October 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for multiple sclerosis (MS) with right and left 
upper extremity involvement, for which separate 10 percent 
evaluations were assigned; MS with urinary incontinence for 
which a 20 percent evaluation was assigned; MS with right and 
left lower extremity involvement, for which separate 40 
percent evaluations were assigned; MS with impotence for 
which a noncompensable evaluation was assigned and 
entitlement to special monthly compensation was granted under 
38 U.S.C.A. § 1114, subsection (k) based on loss of use of a 
creative organ.  In addition, in that decision an effective 
date of March 31, 1993, the date of the original service 
connection claim for MS, was assigned for all of the 
aforementioned conditions.  

The veteran appealed only the 5 claims on the title page of 
this decision, electing not to pursue on appeal the claims of 
MS with impotence or an increased award of special monthly 
compensation.  In addition, in a November 2006 statement the 
veteran's attorney indicated that he and the veteran were 
satisfied with the effective date of March 31, 1993, assigned 
for MS and its complications and did not intend to pursue 
that claim on appeal.  

In November 2006, the veteran and his attorney raised four 
additional claims consisting of entitlement to service 
connection chronic fatigue, gastrointestinal disorders/ bowel 
dysfunction, a mental disorder and neurological complications 
associated with his MS.  All of those four claims were 
granted in a rating action issued in August 2007.  An SSOC 
pertaining to these claims was issued in November 2007 and at 
this point there is no substantive appeal on file.  
Accordingly, those claims are not currently before the Board 
for appellate consideration.  

The claim of entitlement to an initial disability rating in 
excess of 20 percent for service-connected MS with urinary 
incontinence being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's MS with impairment of the left upper 
extremity is productive of no more than mild impairment.

2.  The veteran's MS with impairment of the right upper 
extremity is productive of no more than mild impairment.

3.  The veteran's MS with impairment of the left lower 
extremity is productive of no more than moderately severe 
impairment.

4.  The veteran's MS with impairment of the right lower 
extremity is productive of no more than moderately severe 
impairment.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for MS with impairment of the left upper extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.26, 4.124a, Diagnostic Codes 8018, 8615 (2007). 

2.  The criteria for an initial evaluation in excess of 10 
percent for MS with impairment of the right upper extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.26, 4.124a, Diagnostic Codes 8018, 8615 (2007).

3.  The criteria for an initial evaluation in excess of 40 
percent for MS with impairment of the left lower extremity 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.26, 4.124a, Diagnostic Codes 8018, 8520 (2007).

4.  The criteria for an initial evaluation in excess of 40 
percent for MS with impairment of the right lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.26, 4.124a, Diagnostic Codes 8018, 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claims.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In cases such as this one, 
where the appellant then files a notice of disagreement (NOD) 
with the initial rating and/or the effective date assigned, 
he has initiated the appellate process and different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claims for 
service connection in May 2006 in this case, the RO sent the 
veteran a letter, dated in February 2005, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The veteran was also 
provided with notice of how VA determines disability ratings 
and effective dates in a March 2006 notice letter, even 
before the RO had granted service connection for his MS 
related claims.  Because the claims for service connection 
had been granted, any defect in the timing of the notice 
about how a disability rating and effective date would be 
determined, even if shown, would be harmless error as to 
those claims.  Dingess, 19 Vet. App. at 491.  

In addition, shortly after the March 2006 notice letter had 
been sent, the veteran submitted an NOD with the initial 
disability rating assigned for various impairments related to 
MS, triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing a May 2006 statement of 
the case (SOC) and a July 2007 supplemental statement of the 
case.  These documents informed the veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  Along with 
the May 2006 SOC, the RO again sent the veteran notice of how 
disability ratings and effective dates are assigned.  The 
veteran replied in March and June 2007 that he had no 
additional information or evidence to provide in support of 
his appeals of the initial disability ratings.  38 U.S.C.A. 
§ 5103A.  Accordingly, the Board concludes that the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and pertinent post-service private medical 
records are on file.  He underwent VA examinations in 1993, 
2006 and 2007.  The veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claims that VA has not obtained on his 
behalf.  In fact, as noted above, the veteran informed the RO 
in March and June 2007 that he had no additional information 
or evidence to provide in support of his appeals of the 
initial disability ratings.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  


Factual Background

The veteran's DD 214 indicates that he served with the United 
States Army from November 1969 to November 1972, with service 
in Vietnam from October 1970 to October 1971.  His awards and 
decorations include a Vietnam Service Medal. 

The veteran's service treatment records and August 1972 
separation examination were silent as to any diagnosed MS 
pathology.  

The veteran filed an original compensation claim for MS on 
March 31, 1993.

An April 1993 VA examination report noted that the veteran 
was diagnosed with MS by MRI in 1989 (a private MRI report 
dated in October 1989 which is on file documents and verifies 
this information).  The VA examiner stated that the veteran 
reported developing urinary incontinence in 1977, bilateral 
leg weakness in 1984, and transient loss and return of left 
eye vision in 1987.  The examiner found that the veteran's 
clinical history and examination were consistent with a 
diagnosis of MS.  In addition, the VA examiner stated that 
historically it appeared that the symptoms of incontinence 
developed within seven years of discharge from the military 
and could very well have been due to MS, considering the 
veteran's age.

The file contains a letter dated in November 1999 authored by 
a chiropractor who had treated the veteran years earlier.  
The chiropractor stated that he no longer had records dating 
back to the 1970's but recalled treating the veteran around 
1980 or 1981 for back and leg pain and that the veteran 
reported concerns with his urinary incontinence which 
significantly predated the leg and low back symptoms.  The 
chiropractor stated that upon learning of the veteran's 
diagnosis of MS, he felt that he had seen the symptoms of 
that disease process in the early 1980's and that the urinary 
incontinence that began in the 1970's was also a 
manifestation of the disease.

In statements dated in 2001 and testimony provided at the RO 
in August 1998, the veteran and his wife reported that the 
urinary incontinence really became a major problem shortly 
after their marriage in 1977 and was unpredictable, occurring 
both during the day and at night.  The veteran stated that he 
had a urinary imaging test in 1981 which showed an inverted 
Christmas tree bladder.

In testimony provided at an October 2005 Board hearing and in 
a letter also dated in October 2005, Dr. C. B., a physician 
specializing in Neuro-Radiology, stated that he reviewed the 
veteran's entire claims file, including the service and post- 
service medical records, as well as interviewed the veteran.  
Dr. B stated his opinion that the veteran likely had his 
first symptoms of MS in service and that the urinary bladder 
incontinence in 1977 was further documentation of early 
symptoms of the disease.  Dr. B noted that the veteran's 
service medical records show 20/23 vision in the right eye 
and 20/40 vision in the left eye as well as deficits in his 
audiogram during service; however, at separation, the 
veteran's vision was 20/40 bilaterally and his audiogram was 
normal.  According to Dr. B, these findings show waxing and 
waning in the visual and auditory systems, which are classic 
signs of multiple sclerosis.  Moreover, Dr. B noted the 
veteran's report of urinary incontinence beginning in 1977, 
with reports of a cystometrogram revealing an inverted 
Christmas tree bladder in 1981.  Dr. B noted that urinary 
incontinence (neurogenic bladder) in a 27 year old man, would 
be very unusual unless the patient had some sort of 
underlying neurologic abnormality and concluded that in this 
veteran's case, there is no other etiology for the bladder 
problems beginning in 1977 other than MS.  In testimony, Dr. 
B reported that the inverted Christmas tree bladder is the 
result of wall thickening and takes a long time to develop.  
Additionally, Dr. B stated that the veteran's 1989 MRI was 
consistent with MS being present in the spinal cord and the 
brain, and that the spinal cord finding likely accounted for 
the early bladder incontinence.

In a decision issued by the Board in December 2005, 
entitlement to service connection for MS was granted.  In a 
January 2006 rating action implementing the Board's decision, 
a 30 percent evaluation was assigned for MS under Diagnostic 
Code (DC) 8018, effective from October 10, 1996.  A Notice of 
Disagreement was filed in March 2006 expressing disagreement 
with both the assigned evaluation and effective date.  

A VA neurological examination was conducted in March 2006 and 
it was noted that the veteran was left-handed.  The medical 
history indicated that MS was diagnosed in October 1989 and 
was accompanied by symptoms of urinary urgency, incontinence, 
and numbness and weakness of the lower extremities.  The 
veteran reported that he had used a cane since 1999 due to 
weakness in the legs, and loss of balance and equilibrium.  
It was noted that he had moderate functional impairment in 
walking and standing.  Neurological examination revealed that 
the veteran walked with a cane and was unsteady in the lower 
extremities.  Coordination and muscle tone were described as 
poor and it was mentioned that the veteran had obvious 
weakness of the lower extremity.  Strength of the upper 
extremities was 4/5.  Lower extremity hip flexion strength 
was 4/5, with knee flexion strength of 4/5 and strength in 
the toes of 2/5.   Sensation was intact in the upper 
extremities and 1+ bilaterally of the distal lower 
extremities.  Babinski was negative, Romberg was positive and 
Lasegue sign was negative.  MS with spastic paraparesis of 
the lower extremities and urinary incontinence was diagnosed.  

Thereafter, in a May 2006 rating decision of the VA RO, the 
RO granted service connection for MS with right and left 
upper extremity involvement, for which separate 10 percent 
evaluations were assigned; MS with urinary incontinence for 
which a 20 percent evaluation was assigned; MS with right and 
left lower extremity involvement, for which separate 40 
percent evaluations were assigned; MS with impotence for 
which a noncompensable evaluation was assigned and 
entitlement to special monthly compensation was granted under 
38 U.S.C.A. § 1114, subsection (k) based on loss of use of a 
creative organ.  In addition, in that decision an effective 
date of March 31, 1993, the date of the original service 
connection claim for MS, was assigned for all of the 
aforementioned conditions; the RO explained that a clear and 
unmistakable error had been made in the rating action of 
January 2006, in which an effective date of October 1996 was 
assigned for service-connected MS. 

A VA neurological examination was conducted in January 2007 
and it was noted that the claims folder was reviewed.  The 
medical history indicated that the veteran had experienced 
gradual deterioration in his condition and had to use a cane 
to support his gait.   However, even then he reported 
unsteadiness, particularly in the right leg.  The veteran 
reported feeling weakness and decreased motor function on the 
right side upper and lower extremities, greater than on the 
left side.  

Examination of the extremities revealed slight flexion of the 
right elbow on sitting and increased tone of the muscles in 
both upper extremities, more so on the right side.  Grip was 
equal; and there was no evidence of arm drift.  Strength in 
the lower extremities was 4/5 and muscle tone in the lower 
extremities was described as increased.  It was noted that 
right side strength was slightly less than on the left side.  
Biceps and triceps reflexes were 2+; knee and ankle reflexes 
were 3+ and symmetrical.  It was reported that the veteran 
could not perform heel to shin movements.  Finger to nose 
movements did not show any ataxia.  The report stated that 
rapid alternate movements were slow and that gait was short-
stepped.  It was noted that the veteran had to drag his right 
leg, indicative of more weakness on the right side when 
compared to the left side.  Pinprick examination revealed 
patchy areas of decreased sensation, not in any peripheral or 
nerve distribution or radicular distribution.  Joint 
sensation was compromised in both the feet and vibration was 
not felt around the ankles.  It was reported that there was 
no obvious muscle atrophy or fasciculation.  The examiner 
summarized that the veteran had quadriparesis with weakness 
more prominent on the right side then the left.  It was 
explained that the veteran had significant neurologic 
deficiency for fine motor functions and gait with fatigue as 
a limitation factor.  

The veteran underwent a VA chronic fatigue evaluation in 
March 2007.  He complained of tightness in the upper 
extremities with numbness in the hands and fingers.  It was 
reported that he was left-handed and was able to write with 
his left hand without difficulty as well as put on shoes and 
clothes (using both hands), with some difficulty due to poor 
dexterity and coordination.  It was reported that there was 
otherwise no functional limitation of the right or left hand.  
The veteran also complained of lower extremity weakness and 
numbness with difficulty walking, even with the assistance of 
a cane due to poor balance and weakness.  

Examination of the upper extremities revealed no evidence of 
muscle atrophy.  Right and left upper extremity strength was 
assessed as 5/5.  The examiner observed that the veteran was 
able to take off his clothes with assistance, although he had 
to focus on it.  Left lower extremity strength was 4/5 and 
right lower extremity strength was 3/5.  The left leg was 
described as smaller than the right leg and there was no 
evidence of obvious atrophy.  Sensory examination revealed 
areas of decreased sensation of the distal upper and lower 
extremities bilaterally.  Deep tendon reflexes were within 
physiological limits.  Babinski was negative, Romberg was 
positive and Lasegue sign was negative.  A diagnosis of MS 
with fatigue, urinary incontinence, lower extremity weakness, 
upper extremity paresthesia, and possible bowel incontinence, 
was made.  The examiner commented that the legs had good 
circulation and no atrophy and that amputation was far from 
being a recommendation.  It was also explained that the 
veteran had a mild dexterity and coordination problem of his 
upper extremities when he is not focused.


Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In this case, the veteran has appealed the initial ratings 
assigned for service connected MS with complication affecting 
both upper and lower extremities.  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

MS is rated under Diagnostic Code (DC) 8018.  The minimum 
rating for this disorder is 30 percent.  In order to warrant 
a rating in excess of 30 percent, the disorder must be rated 
on its residuals.  With some exceptions, disability from 
neurological conditions and convulsive disorders and their 
residuals may be rated from 10 to 100 percent in proportion 
to the impairment of motor, sensory, or mental function.  
Partial loss of use of one or more extremities from 
neurological lesions, such as those caused by MS, is rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  See 38 C.F.R. § 4.124a.

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  Ratings are 
further based on whether there is complete or incomplete 
paralysis of a particular nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  See 38 
C.F.R. § 4.124a.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id.

	A.  Upper Extremities

The veteran contends that the severity of his service-
connected MS with impairment of the right and left upper 
extremities has increased, warranting an evaluation in excess 
of the 10 percent evaluations currently assigned.  He 
maintains that he has dexterity and coordination problems 
when using the hands and mentioned that he had difficulty 
writing and using tools.

For the entirety of the appeal period (i.e. since March 31, 
1993) separate 10 percent evaluations have been assigned for 
impairment of the right and left upper extremities under 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8615.  The 
record reflects the veteran is left handed and, as such, the 
right hand is the minor extremity for rating purposes.

Under DC 8515 used for the evaluation of paralysis of the 
median nerve, a 10 percent evaluation is assigned for mild 
incomplete paralysis of the minor and major extremities.  A 
20 percent evaluation is warranted for moderate incomplete 
paralysis of the minor extremity, a 30 percent evaluation is 
assigned for moderate incomplete paralysis of the major 
extremity.  A 40 percent evaluation is assigned when there is 
severe incomplete paralysis of the minor extremity; a 50 
percent evaluation is assigned when there is severe 
incomplete paralysis of the major extremity.  

Under Diagnostic Code 8515, a 60 percent evaluation is 
assigned for complete paralysis of the median nerve of the 
minor extremity, and a 70 percent evaluation is assigned for 
complete paralysis of the median nerve of the major 
extremity, marked by the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbance.

When the evidence is reviewed in light of the above rating 
criteria, the Board finds that the preponderance of the 
evidence is against the claims and increased evaluations are 
not warranted for MS affecting either the right (minor) or 
left (major) upper extremities.  

Essentially, the record contains no specific clinical 
evidence dated prior to 2006 relating to impairment of the 
upper extremities attributable to MS.  When examined by VA in 
March 2006, strength of the upper extremities was 4/5 and 
sensation in the upper extremities was described as intact.  
When examined in January 2007, the veteran reported feeling 
weakness and decreased motor function on the right side upper 
and lower extremities, greater than on the left side.  
However, clinical examination of the extremities revealed 
increased tone of the muscles in both upper extremities, more 
so on the right side.  Grip was equal and there was no 
evidence of arm drift.  It was reported that there was no 
obvious muscle atrophy or fasciculation.  The examiner 
summarized that the veteran had quadriparesis with weakness 
more prominent on the right side then the left.  

When examined in March 2007, the veteran complained of 
tightness in the upper extremities with numbness in the hands 
and fingers.  It was reported that he was left-handed and was 
able to write with his left hand without difficulty as well 
as put on shoes and clothes (using both hands), with some 
difficulty due to poor dexterity and coordination.  It was 
reported that there was otherwise no functional limitation of 
the right or left hand.  Examination of the upper extremities 
revealed no evidence of muscle atrophy.  Right and left upper 
extremity strength was assessed as 5/5.  Sensory examination 
revealed areas of decreased sensation of the distal upper and 
lower extremities bilaterally.  MS with upper extremity 
paresthesia was diagnosed.  It was explained that the veteran 
had a mild dexterity and coordination problem of his upper 
extremities when he is not focused.

Essentially, there is no evidence that the veteran's upper 
extremity manifestations approximate the criteria for 
moderate incomplete paralysis.  Rather, while there are 
complaints of numbness and objective findings of some 
diminished sensation and dexterity; strength in the upper 
extremities has consistently been described as full or nearly 
so with no evidence of atrophy.  Despite the veteran's 
complaints of hand weakness, there was no indication of grip 
strength impairment.  There is essentially no documentation 
of moderate functional impairment, attributable to pain or 
otherwise.  As such, the evidence indicates the veteran's 
disability picture is most accurately characterized as mild 
incomplete paralysis of the minor and major upper extremities 
and therefore, the currently assigned 10 percent evaluations 
are appropriate.  See 38 C.F.R. § 4.124a, note.  Accordingly, 
an evaluation in excess of 10 percent for right upper 
extremity impairment and an evaluation in excess of 10 
percent for left upper extremity impairment related to the 
veteran's MS are denied for any portion of the appeal period.

	B.  Lower Extremities

The veteran also contends that the severity of his service-
connected MS with impairment of the right and left lower 
extremities has increased warranting an evaluation in excess 
of the 40 percent evaluations currently assigned.  He 
maintains that he has atrophy in the right leg with right leg 
numbness.  He also reports that he has difficulty walking due 
to balance and equilibrium problems, as well as symptoms of 
fatigue, numbness in the feet and toes and cramping.  

For the entirety of the appeal period (i.e. since March 31, 
1993) separate 40 percent evaluations have been assigned for 
impairment of the left and right lower extremities under 
pursuant to 38 C.F.R. § 4.124a, DC 8520.  Under this code, 
mild incomplete paralysis of the sciatic nerve is rated as 10 
percent disabling.  Moderate incomplete paralysis of the 
sciatic nerve is rated as 20 percent disabling.  Moderately 
severe incomplete paralysis of the sciatic nerve is rated as 
40 percent disabling.  Severe incomplete paralysis of the 
sciatic nerve, with marked muscular atrophy, is rated as 60 
percent disabling.  Complete paralysis of the sciatic nerve 
with foot drop and dangle, no active movement possible of the 
muscles below the knee, and weakened or lost flexion of the 
knee, is rated as 80 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

On review, the evidence does not support a finding that the 
veteran's MS with impairment of the left and right lower 
extremities is productive of severe incomplete paralysis with 
marked muscle atrophy.  When evaluated in 1993, the examiner 
indicated that the veteran had experienced bilateral leg 
weakness since at least in 1984, but did not comment as to 
the presence of atrophy.  On VA neurological examination 
conducted in March 2006 complaints of numbness and weakness 
of the lower extremities were documented.  The veteran 
reported that he had used a cane since 1999 due to weakness 
in the legs, and loss of balance and equilibrium.  At that 
time, it was noted that he had moderate functional impairment 
in walking and standing.  Coordination and muscle tone were 
described as poor and it was mentioned that the veteran had 
obvious weakness of the lower extremity.  Hip flexion 
strength was 4/5, with knee flexion strength of 4/5 and 
strength in the toes of 2/5.   

On VA neurological examination conducted in January 2007, 
strength in the lower extremities was 4/5 and muscle tone in 
the lower extremities was described as increased.  It was 
noted that right side strength was slightly less than on the 
left side.  Joint sensation was compromised in both the feet 
and vibration was not felt around the ankles.  Significantly, 
it was reported that there was no obvious muscle atrophy or 
fasciculation.  The examiner summarized that the veteran had 
quadriparesis with weakness more prominent on the right side 
then the left.  It was explained that the veteran had 
significant neurologic deficiency for fine motor functions 
and gait with fatigue as a limitation factor.  

When evaluated by VA in 2007, left lower extremity strength 
was 4/5 and right lower extremity strength was 3/5.  The left 
leg was described as smaller than the right leg, but again 
the examiner observed that there was no evidence of obvious 
atrophy.  Sensory examination revealed areas of decreased 
sensation of the distal upper and lower extremities 
bilaterally.  Deep tendon reflexes were within physiological 
limits.  The aforementioned findings do not suggest that the 
veteran's MS with impairment of the left and right lower 
extremities have been productive of severe incomplete 
paralysis with marked muscle atrophy at any point during the 
appeal period.

In addition, the Board has considered whether complete 
paralysis of the sciatic nerve with foot drop and dangle, no 
active movement possible of the muscles below the knee, and 
weakened or lost flexion of the knee, has been shown 
warranting an evaluation of 80 percent disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  However, when evaluated in 
2007, the VA examiner commented that the legs had good 
circulation and no atrophy and that amputation was far from 
being a recommendation.  In essence, during the appeal period 
there has been no indication of any symptomatology consistent 
with the criteria used for the assignment of an 80 percent 
evaluation under DC 8520. 

Thus, a rating in excess of 40 percent for MS with impairment 
of the left lower extremity and a rating in excess of 40 
percent for MS with impairment of the right lower extremity 
are not warranted for any portion of the appeal period and 
the claims are denied.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  

        C.  Conclusion

Based upon the guidance of the Court in Fenderson v. West, 
12 Vet. App. 119, 126 (1999), the Board has considered 
whether staged ratings were appropriate.  However, in the 
present case, the veteran's symptoms of MS with impairment of 
the left and right upper and lower extremities has shown no 
marked increase in severity throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.

Additionally, in reaching this decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for any of the 
claims decided herein on appeal are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected multiple sclerosis with left 
upper extremity impairment is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected multiple sclerosis with right 
upper extremity impairment is denied.

Entitlement to an initial disability rating in excess of 40 
percent for service-connected multiple sclerosis with left 
lower extremity impairment is denied.

Entitlement to an initial disability rating in excess of 40 
percent for service-connected multiple sclerosis with right 
lower extremity impairment is denied.


REMAND

Service-connection is currently in effect for MS with urinary 
incontinence, evaluated as 20percent disabling.  In a 
statement received in March 2006, the veteran explained that 
he had symptoms of bladder dysfunction related to his MS, 
manifested by nocturia and requiring him to wear absorbent 
materials.  Unfortunately, appellate review of the veteran's 
claim at this time would be premature.  Although the Board 
sincerely regrets the additional delay, a remand in this 
matter is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

Manifestations of MS resulting in episodes of voiding 
dysfunction may be evaluated as analogous to urinary 
frequency under 38 C.F.R. § 4.115a.  This regulation states 
that a 20 percent rating is warranted for daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  A 40 percent rating is 
warranted for daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  38 C.F.R. § 
4.115a.

In the alternative, voiding dysfunction attributable to MS 
may also be evaluated as analogous to urine leakage under 38 
C.F.R. § 4.115a.  This criteria provides that continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials is rated 20 percent when the absorbent 
materials must be changed less than 2 times per day, 40 
percent when they must be changed 2 to 4 times per day, and 
60 percent when they must be changed more than 4 times per 
day, or when the use of an appliance is required.

The veteran had a VA medical examination in March 2006 at 
which time he reported that he had incontinence during the 
night for which he used a diaper.  When examined in January 
2007, he reported that he experienced incontinence at night.  
When evaluated in March 2007 he reported having urinary 
frequency of at least every hour during the day and 2 times 
at night and reported that he used at least one absorbent pad 
during the day and one at night.  While those examination 
reports documented in a general sense the veteran's 
manifestations relating to voiding dysfunction, the reports 
did not include findings which were sufficiently detailed to 
apply the appropriate rating criteria.  In this regard, the 
Board points out that the rating criteria applicable to this 
claim are very specific with regard to the daily frequency 
and efforts to control voiding dysfunction.

Accordingly, as the record lacks specific evidence of the 
current severity of the veteran's voiding dysfunction 
necessary to make a determination on whether he is entitled 
to a higher rating, a VA examination and opinion are required 
on remand in order to obtain a definitive medical opinion as 
to the severity of his urinary incontinence.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA genitourinary 
examination in order to determine the 
nature and severity of his service-
connected MS with voiding 
dysfunction/urinary incontinence/urinary 
leakage.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.

Findings should be provided as to urine 
leakage, urinary frequency, and 
obstructed voiding, if any.  The examiner 
should determine the nature and severity 
of the disability including whether it 
requires the use of an appliance or 
wearing of absorbent materials.  If the 
wearing of absorbent materials is 
required, determine the daily frequency 
with which the materials must be changed 
both during the day and at night.  If the 
disability results in urinary frequency, 
determine daytime voiding interval and 
the number of times per night it causes 
the veteran to awaken to void.  The 
examiner should describe the impact of 
the service-connected condition on the 
veteran's employment and daily life.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case, containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently pending on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


